                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NORTH DAKOTA

James Cropper, Jr.,                          )
                                             )
              Plaintiff,                     )       ORDER
                                             )
       vs.                                   )
                                             )
Northern Truck Equipment Corporation         )
and Monroe Truck Equipment, Inc.,            )       Case No. 1:17-cv-160
                                             )
              Defendants.                    )


        The undersigned held a telephonic status conference in the above-captioned action on

February 5, 2019. Pursuant to the undersigned’s discussions with the parties, it is ORDERED:

       1.     The final pretrial conference scheduled for February 19, 2019, shall be rescheduled

              for April 17, 2019, at 10:30 a.m. by telephone. The court shall initiate the

              conference call.

       2.     The jury trial scheduled for March 4, 2019, shall be rescheduled for April 29, 2019,

              at 9:00 a.m. in Bismarck before Chief Judge Hovland (courtroom #1, 5 days).

       3.     Each party shall have until March 1, 2019, to file a response to the other’s motion in

              limine.

       Dated this 5th day of February, 2019.

                                                     /s/ Charles S. Miller, Jr.
                                                     Charles S. Miller, Jr., Magistrate Judge
                                                     United States District Court
